Citation Nr: 0526422	
Decision Date: 09/27/05    Archive Date: 10/05/05	

DOCKET NO.  95-06 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for lateral recess stenosis of the lumbosacral 
spine with degenerative joint disease and degenerative disc 
disease.  

2.  Entitlement to an increased initial evaluation for 
degenerative joint disease and degenerative disc disease of 
the cervical spine, evaluated as noncompensable (0 percent) 
from September 14, 1989, and 20 percent disabling from 
January 4, 1991. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sinusitis. 

4.  Entitlement to an increased initial evaluation for 
bilateral hearing loss rated 0 percent from September 14, 
1989, and 20 percent from April 6, 2004. 

5.  Entitlement to an increased initial rating for residuals, 
excision of basal cell carcinoma of the nose, rated 0 percent 
from September 14, 1989, and 10 percent from April 15, 2004. 

6.  Entitlement to an increased (compensable) initial 
evaluation for nasal fracture, status post septoplasty. 

7.  Entitlement to an increased (compensable) initial 
evaluation for status post ventral hernia repair. 

8.  Entitlement to an increased (compensable) initial 
disability evaluation for reflux esophagitis, status post 
surgical repair for hiatal hernia. 

9.  Entitlement to an increased (compensable) initial 
disability evaluation for status post right inguinal hernia 
repair.

10.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from September 1961 to 
July 1963 and from January 1975 to September 1989 has been 
verified.  

This matter is on appeal to the Board of Veterans' Appeals 
from a May 1990 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The record shows that the Board remanded this case to the RO 
in February 1998, February 2001 and December 2003.  Following 
the December 2003 remand, the RO issued a rating decision in 
July 2004 granting a 20 percent evaluation for bilateral 
hearing loss, effective April 6, 2004, and a 10 percent 
evaluation for basal cell carcinoma, effective April 15, 
2004.  The veteran did not withdraw the appeal of these 
issues after being advised of his option to do so in the July 
2004 notice letter.  Therefore they remain on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The case has recently been 
returned to the Board for appellate consideration.  

The record reflects that the veteran brought a timely appeal 
from a January 1999 RO rating decision that denied 
entitlement to SMC for loss of use of a creative organ.  


FINDINGS OF FACT

1.  On a facts found basis, prior to September 22, 2002, 
degenerative disc and joint disease of the lumbosacral spine 
was manifested by severe intervertebral disc syndrome; 
thereafter, it is not manifested by incapacitating episodes 
or alternatively by more than moderate limitation of motion 
of the lumbar spine or nearly constant chronic neurologic 
manifestations.   

2.  On a facts found basis, prior to January 4, 1991, there 
was no objective evidence of limited or painful motion of the 
cervical spine; from January 1991, degenerative disc and 
joint disease of the cervical spine is manifested by moderate 
intervertebral disc syndrome, and from September 22, 2002, it 
is not manifested by incapacitating episodes or more than 
moderate limitation of motion of the cervical spine, there 
are no ascertainable neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

3.  On a facts found basis, prior to October 7, 1996, 
sinusitis was manifested by moderate symptoms and thereafter 
by fewer than six nonincapacitating episodes a year.  

4.  On a facts found basis, prior to October 7, 1996, nasal 
fracture residuals consisted of only slight symptoms; and 
thereafter the residuals are manifested by incomplete 
obstruction on only one side.  

5.  Reflux esophagitis, status post hiatal hernia repair, has 
been manifested by no more than heartburn that is improved 
with daily medication.  

6.  Belt support is not indicated for postoperative ventral 
hernia.  

7.  There has been no recurrence of the postoperative right 
inguinal hernia.  

8.  The January 1990 VA audiology examination showed right 
ear average pure tone threshold was 43 decibels and speech 
recognition 84 percent (numeric designation/level II); left 
ear average pure tone threshold was 41 decibels and speech 
recognition score was 84 percent (numeric designation/level 
II).  

9.  The April 1991 VA audiology examination showed right ear 
average pure tone threshold of 28 decibels and speech 
recognition of 96 percent (numeric designation/level I), and 
left ear average pure tone threshold of 36 decibels and 
speech recognition of 88 percent (numeric designation/level 
II).  

10.  The November 1993 VA audiology examination showed right 
ear average pure tone threshold of 38 decibels and speech 
recognition of 80 percent (numeric designation/level III), 
and left ear average pure tone threshold of 41 decibels and 
speech recognition of 80 percent (numeric designation/level 
III).  

11.  The December 1998 VA audiology examination showed right 
ear average pure tone threshold of 61 decibels and speech 
recognition of 96 percent (numeric designation/level II), and 
left ear average pure tone threshold of 60 decibels and 
speech recognition of 84 percent (numeric designation/level 
III).  

12.  The April 2004 VA audiology examination showed right ear 
average pure tone threshold of 65 decibels and speech 
recognition of 72 percent (numeric designation/level V), and 
left ear average pure tone threshold of 61 decibels and 
speech recognition of 72 percent (numeric designation/level 
V).  

13.  Postoperative basal cell carcinoma is manifested by 
disfiguring scars of the left and right nasal bridge from 
September 22, 1998; there is no recurrence of basal cell 
carcinoma.  

14.  The veteran's impotency represents loss of use of a 
creative organ that is the result of surgery for a service-
connected disability.  

15.  The revised rating criteria for sinusitis, deviated 
nasal septum, basal cell carcinoma and intervertebral disc 
syndrome (IVDS) are more favorable based upon a facial 
comparison.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 40 percent for degenerative disc and joint disease 
of the lumbosacral spine have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
4.59 (2004); 38 C.F.R. § 4.71a; Diagnostic Code 5293 in 
effect prior to and as amended, effective September 23, 2002, 
and Diagnostic Code 5243 (effective September 26, 2003).

2.  The criteria for an increased initial disability rating 
for degenerative disc disease and joint disease of the 
cervical spine, rated 0 percent from September 14, 1989, and 
20 percent disabling from January 4, 1991, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59 (2004); 38 C.F.R. § 4.71a; Diagnostic Code 
5293 in effect prior to and as amended, effective September 
23, 2002, and Diagnostic Code 5243 (effective September 26, 
2003).

3.  The criteria for an initial rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
4.1, 4.7 (2004); 38 C.F.R. § 4.97, Diagnostic Code 6513, in 
effect prior to and as amended, effective October 7, 1996.

4.  The criteria for an initial compensable rating for nasal 
fracture, status post septoplasty, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7 (2004); 38 C.F.R. § 4.97, Diagnostic Code 
6502,in effect prior to and as amended, effective October 7, 
1996.

5.  The criteria for an initial compensable rating for reflux 
esophagitis, status post hiatal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7346 
(2004).

6.  The criteria for an initial compensable rating for 
postoperative ventral hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.114, Diagnostic Code 7339 (2004).

7.  The criteria for an initial compensable rating for 
postoperative right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2004).

8.  The criteria for an initial evaluation for bilateral 
hearing loss in excess of 0 percent prior to April 6, 2004, 
or in excess of 20 percent from April 6, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7 (2004); 38 C.F.R. § 4.85-4.87, 
Diagnostic Code 6100, in effect prior to, and as amended, 
effective June 10, 1999.

9.  The criteria for an initial 10 percent evaluation for 
status post excision, basal cell carcinoma have been met from 
September 22, 1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (in effect prior to, and as 
amended, effective August 30, 2002.

10.  The criteria for SMC for loss of use of a creative organ 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The VCAA emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  A VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, however, the appeal arises not from a "claim" 
for an increased rating but rather from the RO's initial 
assignment of disability ratings upon awarding service 
connection for the various disorders, which for disabilities 
other than impotence was the May 1990 rating decision.  If, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement (NOD) that raises a new issue, VA is 
required under section 7105(d) of the statute to take proper 
action and issue a statement of the case (SOC) if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).

All the claims were initially decided prior to the enactment 
of the VCAA.  Even so, the RO provided the veteran with the 
equivalent of adequate VCAA notice.  For example, in response 
to the veteran's NOD from the initial rating decision, the RO 
issued a statement of the case (SOC) in February 1991 in 
which it informed the veteran of the laws and regulations 
relevant to his appeal of the initial ratings and of the 
evidence which had been reviewed in assigning the ratings.  
The RO also informed the veteran through supplemental 
statements of the case (SSOCs) in July 1991, August 1991, 
November 1994, July 1995, November 1998, January 1999 and 
July 2004 of the reasons for its initial rating 
determinations addressed therein and, in so doing, informed 
him what the evidence needed to show to satisfy his appeal 
for a higher initial ratings.  The veteran was also advised 
by letters in September 2002 and March 2004 that contained 
information advising the veteran to submit whatever evidence 
that was relevant to his claims and another letter in March 
2003 directed the veteran to changes in certain rating 
criteria.  The March 2004 VCAA letter also invited him to 
submit any evidence or information he had pertaining to his 
appeal.  

The veteran received a SOC tailored to the claim for SMC in 
March 1999 that followed the grant of service connection for 
impotence in January 1999.  Furthermore the VA examinations 
in 1990, 1993, 1998 and 2004 were comprehensive and provided 
information that will support an informed determination of 
the initial rating for each of the disabilities at issue on a 
facts found basis.  

Accordingly, the Board concludes that the due process 
requirements concerning the veteran's appeal of the initial 
ratings have been fulfilled in this case.  VAOPGCPREC 8-2003.  
He has had ample opportunity to effectively participate in 
the development of his initial rating claims.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).



Factual Background
Lumbosacral Spine 

A VA examiner in January 1990 noted the veteran had not 
received any medical care since his discharge in September 
1989.  The examiner reported that the veteran claimed he had 
fallen because of his balance problems related to his low 
back disorder, that he used a cane and that his gait had 
become more and more impaired.  Regarding the lumbar spine, 
forward flexion was accomplished to 30 degrees and extension 
to 10 degrees, lateroflexion was 20 degrees bilateral and 
rotation was 15 degrees bilateral.  The veteran developed 
pain without radicular symptomatology with 5 degrees of 
straight leg raising.  

His neurological examination revealed deep tendon reflexes 
were 2+ in the legs and ankles.  His gait was wide-based, he 
was using a quad cane in the left hand and he seemed to drag 
his left foot somewhat.  His sensory examination was 
characterized as inconsistent.  At times, he could feel a 
light touch in pinprick and discern between them, and at 
other times he claimed could not, and there was no dermatomal 
pattern to his sensory deficits. The diagnoses included 
status post blast injury with residual lumbosacral lateral 
recess stenosis with resultant chronic pain syndrome, 
decreased lumbosacral spine range of motion and ataxic gait 
as described

A neurology examination in August 1990 for Social Security 
Administration (SSA) purposes showed that the veteran did not 
demonstrate evidence of organic neurological disease.  A VA 
neurology examiner in March 1990 also reported a normal 
neurological examination.  VA radiology of the lumbar spine 
in October 1991 revealed mild spondylosis.  

In April 1992, the veteran's VA primary care physician wrote 
that the veteran's low back pain been the subject of much 
attention, as that was one of his major symptoms.  The 
physician stated that the veteran had neurologic involvement 
that had rendered his legs somewhat weak such that he must 
now use a cane for support and occasionally a wheelchair.  He 
had spinal stenosis with some evidence of compression of 
spinal roots at a number of levels in the lumbar spine.  
According to the report, degenerative changes in the lumbar 
roots were confirmed and he had considerable back pain that 
occasionally required use of narcotics to obtain relief.  

Late in 1993 an orthopedic examiner noted the veteran 
reported exacerbations of poor balance and weakness.  
Regarding the lumbosacral spine, there was moderate to severe 
tenderness of the paravertebral muscles and range of motion 
was characterized as quite difficult to examine and limited 
because of the veteran's wheelchair-bound capacity. According 
to the examiner any attempt at lumbar flexion or extension 
caused excruciating pain.  The veteran had a straight leg 
sign while supine in the chair at 30 degrees on the right.  
There was pain in the back only with the straight leg raised 
to 90 degrees on the left.  Motor examination revealed 4/5 
hip flexors, in the extensors and the flexors and ankle 
dorsiflexors and plantar flexors on the right and 5/5 for the 
same on the left.  The veteran had diffusely decreased 
sensation in the L2 to S1 distribution on the right to light 
touch and normal to light touch on the left.  Reflexes were 
2+ on the left at the ankle and knee, 1+ at the knee on the 
right and trace in the ankle on the right.  The X-ray reports 
from 1991 were noted.  The diagnosis was lumbar spine spinal 
stenosis.  The neurologic examiner concluded the veteran had 
chronic low back pain and no objective evidence of underlying 
neurologic dysfunction. 

The orthopedic examiner in September 1998 noted X-rays of the 
spine were obtained.  Regarding the lumbar spine the veteran 
reported he had pain on a daily basis and flare-ups of pain 
when he was more active.  He also reported weakness in the 
lumbar spine as well as in both lower extremities that caused 
him to be wheelchair bound for the most part.  The veteran 
also reported easy fatigability in the lumbar spine and his 
main complaint was some restriction in motion and he reported 
some sciatica down the right leg at times.  The range of 
motion was forward flexion 0 to 60 degrees, backward 
extension 0 to 10 degrees, lateral bending 0 to 20 degrees 
bilaterally and rotation 0 to 20 degrees bilaterally.  All 
these motions appeared to cause increased pain, and the 
veteran said they caused increased pain and he showed facial 
grimacing indicative of pain.  There was an increased pain 
with resisted flexion and extension of the lumbar spine and 
there was easy fatigability in these motions.  There was also 
easy fatigability in the muscle powering during motions noted 
during testing but there were no focal neurological findings.  
There was mild tenderness in the paralumbar musculature and a 
mild loss of lumbar lordosis.  The diagnosis was degenerative 
disc and degenerative joint disease of the lumbosacral spine.  

The examiner opined that the severity of the veteran's disc 
and facet problems in the lumbar spine were mild to moderate 
and that the pain resulted in mild to moderate functional 
loss of the lumbar spine.  There was adequate pathology in 
support of these subjective complaints of pain and 
fatigability, etc.  The examiner stated he would assign an 
additional 15-degree range of motion loss in the lumbar spine 
particularly for weakened motion and excess fatigability and 
incoordination of motion that were demonstrated on 
examination.  The examiner stated the severity of these 
conditions would impact the veteran's ability to perform 
average employment in civilian occupation to a mild to 
moderate degree.  The examiner felt the veteran could be 
employed in some fashion particularly in a sedentary 
nonphysically demanding type of work.  The examiner noted the 
various medications the veteran took appeared to be objective 
indicators of the extent of his pain.  

The neurology examiner in 1998 noted that X-ray revealed only 
mild stenosis and possible involvement of L5 nerve roots 
bilaterally and from the radicular point of view the veteran 
did not have L5 nerve root findings on physical examination 
and did not have weakness or numbness in the specific 
distribution.  The veteran's stocking glove distribution of 
numbness would either be consistent with a peripheral 
neuropathy or emotional overlay, with the latter appearing to 
be the more relevant as he did not have decreased reflexes 
and although symptomatic in the right arm was not symptomatic 
in the left which would be very atypical pattern for 
peripheral neuropathy.  

The orthopedic examiner in April 2004 had performed the 
September 1998 examination.  The examiner stated the extent 
of the symptoms reported had increased in the back according 
to the veteran and that he stated he used a wheelchair 
regularly for longer trips and always used a cane for 
balance.  He had no new treatment other than some physical 
therapy and he took a lot of pain pills.  The low back pain 
was midline and radiated at times, with daily flare-ups of 
pain and stiffness and spasm in the back being reported.  He 
had been offered some therapy, which was the only new 
treatment, and he reported fatigability and weakness in his 
back.  

The examiner reported the veteran's measured range of motion 
for the lumbar spine was forward flexion 0 to 60 degrees, 
backward extension 0 to 20 degrees with pain, right and left 
lateroflexion 0 to 20 degrees bilateral and rotation 0 to 40 
degrees bilateral.  There was a mild loss of lumbar lordosis, 
mild paravertebral muscle spasm and tenderness.  There was 
increased pain with resisted motion of the lumbosacral spine 
on repeat testing that resulted in estimated function loss of 
an additional 10 degrees range of motion in all planes.  
There was mild tenderness to palpation in the lumbar spine 
and paravertebral musculature and mildly increased pain with 
resisted motion and only mild incoordination of motion.  
There was mild fatigability to repetitive flexion/extension 
testing and mildly increased pain with resisted motion. 

The examiner stated that based solely on orthopedic 
considerations the severity of his condition was mild to 
moderate for the lumbar spine as determined by physical 
findings.  The examiner also stated the veteran did not 
describe and the record did not support incapacitating 
episodes as defined for VA purposes. 

The examiner opined that the veteran had objective evidence 
to support a moderate functional loss and the pain he 
experienced and the pain he demonstrated on examination was 
supported by adequate pathology in his visible behavior.  The 
examiner opined there was adequate pathology to support his 
complaint of pain although there was the sense that the 
veteran was somewhat overdramatic in pain behavior.  The 
examiner also commented that pain was visibly manifested on 
motion and there was impaired endurance, incoordination and 
increased pain although there were no skin or atrophic 
changes consistent with disuse per se.  There were objective 
indications of the veteran's pain by his guarded movements, 
expression of pain during testing and that he was taking 
significant pain medicine and anti-inflammatories to manage 
it.  The orthopedic examiner interpreted the neurology 
examination as showing signs of an objective neurological 
deficit, sciatica.


The neurology examiner in April 2004 noted the veteran 
described constant low back pain that radiated to the hips 
and that any movement of his back or legs could precipitate a 
shock-like sensation.  The examiner commented that it sounded 
as if the veteran had some tingling in his legs although it 
was quite difficult to get a sense where this is located and 
how extensive or frequent it was and that when being pressed 
about specific locations of symptoms and what triggered them 
he stated that he did not think about it.  The examiner 
stated the veteran walked with a cane almost all the time and 
intermittently used a wheelchair.  He also related problems 
with balance and walking.  The examiner noted there seemed to 
be some symptom magnification with regard to sensory testing.  

The diagnosis was lumbosacral spine degenerative disc and 
joint disease.  The examiner commented that the numbness 
pattern fit peripheral neuropathy and that if the veteran did 
have radicular symptoms from the low back it would be masked 
by the peripheral neuropathy.  The examiner stated that 
flares were very difficult to assess on history due to the 
veteran's style of communication, although the veteran 
appeared to have worsening episodes several times a month 
when he reported decreased ability to walk or move freely or 
drive a car.  The examiner stated it was very difficult to 
quantify the frequency of this in this case and that the 
veteran did not have any physician-ordered bed rest.  

 
Cervical Spine

A service medical examination in March 1989 and the neurology 
evaluation in April 1989 did not report objective orthopedic 
or neurologic manifestations for the cervical spine.  A VA 
examiner in January 1990 noted the veteran had not received 
any medical care since his discharge from military service.  
He had a full range of motion of the cervical spine and the 
neurological examination revealed arm strength was 5/5 in all 
muscle groups with no increased tone, fasciculations or 
atrophy.  His sensory examination was characterized as 
inconsistent.  At times he could feel a light touch in 
pinprick and discern between them and at other times he 
claimed could not, according to the examiner and there was no 
dermatomal pattern to his sensory deficits. The diagnosis was 
status post blast injury with residual cervical post-
traumatic arthritis. 

The report of a neurology examination for Social Security 
Administration (SSA) purposes in August 1990 showed that the 
examiner's impression was that the veteran did not 
demonstrate evidence of organic neurological disease.  A VA 
neurology examiner in March 1990 also reported normal 
neurological examination.  
VA radiology of the cervical spine in October 1991 revealed 
mild spondylosis. 

In April 1992, the veteran's VA primary care physician wrote 
that spinal stenosis existed with some evidence of 
compression of spinal roots in the cervical spine.  
Degenerative changes in the cervical spine were confirmed and 
the veteran had considerable back pain that occasionally 
required use of narcotics to obtain relief.  

Late in 1993, an orthopedic examiner noted the veteran 
reported exacerbations of neck pain.  On examination of the 
cervical spine, forward flexion was 60 degrees and painful, 
extension 30 degrees, rotation was 30 degrees bilaterally and 
this caused pain.  Lateral bending was 40 degrees 
bilaterally.  There was mild budge of the normal cervical 
lordosis on a sagittal view and there was mild lower cervical 
paravertebral spasms and tenderness.  The diagnosis was 
cervical spine spondylosis (osteoarthritis).  The neurologic 
examiner concluded the veteran had no objective evidence of 
underlying neurologic dysfunction.  

The orthopedic examiner in September 1998 noted prior 
radiology findings and that the veteran reported tightness 
and pain that radiated down to his shoulders at times and an 
ache when he moved his neck.  He stated this was treated 
conservatively with anti-inflammatory medicines. The examiner 
stated there were no other tests or other similar reports in 
the records regarding the cervical spine.  The range of 
motion was forward flexion 0 to 60 degrees, backward 
extension 0 to 50 degrees, rotation 0 to 85 degrees 
bilaterally, and lateral bending 0 to 65 degrees bilaterally.  
There was a mild loss of the cervical lordosis but no bony 
tenderness or crepitation during the range of motion testing, 
but there was a slightly increased pain felt on the patient's 
face during gentle range of motion testing.  Resisted flexion 
and extension of the cervical spine caused only mild increase 
in pain and there was no easy fatigability or atrophy noted.  
The diagnosis was mild cervical spine arthritis.  

The examiner opined that the severity of the veteran's 
traumatic arthritis of the cervical spine was mild and that 
pain resulted in mild functional loss regarding the cervical 
spine.  There was adequate pathology in support of these 
subjective complaints of pain and fatigability, etc.  The 
examiner would not assign any additional range of motion loss 
regarding the cervical spine because the veteran did not 
manifest significant weakened movement, excess fatigability 
or incoordination, etc.  The examiner did not exclude a 
sedentary, nonphysically demanding type of work.   

The VA neurology examiner in September 1998 reported the 
cervical/neck dysfunction was difficult to quantify in degree 
and frequency due to the manner in which the veteran gave 
history.  The X-rays showed only minimal cervical stenosis.  
His actual location of pain is more midscapular which would 
be in the area referred to pain from the cervical neck.  The 
examiner stated the veteran's description of shooting pain 
sent to the arms did not sound radicular and it was atypical 
coming up from the area in the interscapular region.  The 
examiner stated the numbness that developed in the veteran's 
hands actually sounded more like a repetitive movement 
problem and is not restricted to a specific dermatome.  He 
clearly had episodes of being better and worse although this 
appeared to be related more to emotional stress than to 
specific physical activity.  His stocking glove distribution 
of numbness would either be consistent with a peripheral 
neuropathy or emotional overlay, with the latter appearing to 
be the more relevant as he did not have decreased reflexes.  
The examiner stated that although the veteran was symptomatic 
in the right arm, he was not symptomatic in the left, which 
would be very atypical pattern for peripheral neuropathy.  

The orthopedic examiner in April 2004 reported that according 
to the veteran the extent of the symptoms in the neck had 
increased.  His main complaint was of stiffness and pain in 
his neck, fatigability and weakness in the neck and increased 
pain with activity and flare-ups of pain daily. He did not 
use any neck brace or support.  He stated he used a 
wheelchair regularly for longer trips and always used a cane 
for balance.  He had no new treatment other than some 
physical therapy and he took a lot of pain pills. 

The examiner reported the veteran's measured range of motion 
for the cervical spine was 0 to 40 degrees forward flexion, 0 
to 30 degrees extension with pain on repeated movement from 
20 to 30 degrees.  Lateral bending was 0 to 30 degrees to the 
right and left with pain at 20 to 30 degrees and lateral 
rotation from 0 to 60 degrees to the right and to the left, 
all with pain from 0 to 60 degrees against resistance.  There 
was mild loss of cervical lordosis and tenderness of the 
paracervical musculature, but only mild spasm and mildly 
increased pain with resisted motion.  There was no gross 
atrophy and there was some mild incoordination and increased 
pain with resisted motion particularly on cervical rotation. 

The examiner's impression regarding the cervical spine 
degenerative disc and joint disease was that an additional 10 
degrees' range of motion loss would be assigned for "DeLuca 
issues" as outlined for forward flexion, extension and 
lateroflexion and 20-degree additional loss for left and 
right rotation. The examiner stated that based solely on 
orthopedic considerations the severity of the veteran's 
condition was mild to moderate for the cervical spine as 
determined by physical findings.  The examiner also stated 
the veteran did not describe and the record does not support 
incapacitating episodes as defined for VA purposes. 

The examiner opined that the veteran had objective evidence 
to support a moderate functional loss and the pain he 
experienced and the pain he demonstrated on examination was 
supported by adequate pathology in his visible behavior.  The 
examiner opined there was adequate pathology to support his 
complaint of pain although it was deemed more a moderate 
variety than severe based on the objective imaging findings 
of record and the sense that the veteran was somewhat 
overdramatic in pain behavior.  The examiner also commented 
that pain was visibly manifested on motion and there was 
impaired endurance, incoordination and increased pain 
although there were no skin or atrophic changes consistent 
with disuse per se.  There were objective indications of the 
veteran's pain by his guarded movements, expression of pain 
during testing and that he was taking significant pain 
medicine and anti-inflammatories to manage it.

The neurology examiner in April 2004 noted the veteran's 
complaint of constant pain in the neck and a swollen feeling 
in the neck that made it hard for him to move the neck from 
side to side.  Occasionally he would have several day 
episodes of flares with worsening with increased stiffness 
and severe headache and radiating pain to the scalp.  He 
described difficulty sleeping and shooting pains from the 
neck into the arms and numbness that was diffuse from the 
shoulder down both arms.  He was not very specific in 
describing sensory disturbance.  He stated turning his neck 
was difficult, although he was able to drive.  The diagnoses 
were cervical spine dysfunction with degenerative disc and 
degenerative joint disease.  

The examiner commented that the veteran had symptoms of 
numbness in his hands although it did not localize to a 
specific radicular pattern and that this was felt to reflect 
some psychiatric overlay and that in this setting it was 
quite difficult to determine if there was a specific sensory 
disturbance related to his cervical neck.  He did appear to 
have some true weakness of thumb flexion but this was his 
only motor abnormality.  The examiner stated that flares were 
very difficult to assess on history due to his style of 
communication although the veteran appeared to have worsening 
episodes several times a month when he reported decreased 
ability to walk or move freely or drive a car.  The examiner 
stated it was very difficult to quantify in this case the 
frequency of this and he did not have any physician-ordered 
bed rest.  

Sinusitis

On the January 1990 VA examination the veteran complained of 
constant coryza and intermittent tightness and fullness in 
his facial area and being bothered by continuous postnasal 
drip.  He was currently fairly quiescent and there was no 
seasonal variation. The physical examination of the nose and 
throat disclosed a normal pharynx.  Chronic and recurrent 
sinusitis was reported.  VA sinus scan in November 1991 
disclosed fluid in some of the anterior ethmoid air cells on 
the left side.  The impression was left ethmoid sinusitis, 
otherwise normal study.  

In April 1992, the veteran's VA primary care physician wrote 
that the veteran had frequent episodes of headache and nasal 
discharge and his radiology scan showed evidence of chronic 
sinusitis with fluid levels in the ethmoid sinuses.  He had 
been treated with decongestants and with occasional 
antibiotic therapy for the sinus infection.  

In November 1993, a VA internal medicine examiner reported 
the sinuses were normal on transillumination. The diagnosis 
was persistent nasal congestion controlled with treatment as 
indicated.  Contemporaneous VA outpatient reports regarding 
sinusitis noted it was also controlled with this medication. 

The veteran reported to a VA examiner in 1998 that sometimes 
his nasal passages felt dry and he noticed hemorrhaging 
through his nose and mouth and periorbital headaches with 
associated lacrimation.  He used over-the-counter allergy 
drops when needed and at other times he may develop purulent 
discharge and use Sudafed or antihistamines as needed.  He 
stated that he might be treated with antibiotics if the 
drainage became excessive.  He reported that he had chronic 
sinus symptoms and did not have any separate incidents of 
sinusitis that could be delineated from one from another.  He 
reported that he might spit and cough purulent drainage in 
the morning and the evening.  The examiner reported with 
reference to the nasal mucosa that there was erythema and 
mild excoriation and there was evidence of crusting but no 
evidence of obstruction on either the right or the left. The 
diagnoses were sinusitis with examination of evidence of 
erythema and excoriation as described and no evidence of 
localized obstruction. 

The ear, nose and throat examiner in 2004 stated the record 
had been reviewed and noted the veteran took pseudo ephedrine 
as needed for nasal congestion and that he was not taking any 
steroids for his sinus condition, either oral or intranasal 
sprays.  He reported his condition had improved some in the 
previous year, as he had not been asymptomatic and reported 
about 4 to 5 episodes a year of significant congestion, 
drainage, purulent discharge and worsening of his chronic 
sinus headaches.  He reported some subjective fevers during 
the episode and that he had not been on antibiotics recently 
due to concerns about antibiotic resistance.  He named 
several medications he used as well as saline sprays, but the 
examiner noted his recent VA medication list did not list any 
steroid sprays.  The veteran indicated he continued to have 
chronic headaches that were thought to be due to his sinus 
infections.  He would have these several times a week lasting 
1 to 24 hours during an acute episode of sinusitis and they 
improved with the treatment for the underlying sinusitis, 
with decongestants and Excedrin.  The sinus X-ray was read as 
showing severe left maxillary sinusitis. 

The examiner noted slight tenderness to palpation in the 
frontal and maxillary sinus regions.  There was evidence of 
drainage from the sinuses on examination of the throat, and 
the veteran did have purulent discharge present in both 
nares. The diagnosis was chronic sinusitis as described.  


Bilateral Hearing Loss

A VA examiner in January 1990 noted a documented high 
frequency hearing loss and diagnosis was residual defective 
hearing.  On the January 1990 audiology exam, the summary 
report for examination for organic hearing loss showed the 
pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 hertz 
(hereafter the relevant frequencies) were 30/30/35/75 in the 
right ear and 25/30/40/70 in the left ear.  The average pure 
tone air conduction thresholds were 43 decibels in the right 
ear and 41 decibels in the left ear.  Speech recognition was 
84 percent in the right ear and 84 percent in the left ear.  
The diagnosis was defective hearing, sensorineural.  

A VA audiology evaluation dated in April 1991 showed hearing 
threshold levels at the relevant frequencies of 10/15/10/75 
in the right ear and 15/20/40/70 in the left ear with speech 
recognition 96 percent in the right ear and 88 percent in the 
left ear.  The pure tone average was 28 decibels in the right 
ear and 36 decibels in the left ear. The veteran's VA primary 
care physician wrote in April 1992 that the veteran needed a 
hearing aid. 

A November 1993 VA summary report for examination for organic 
hearing showed the average pure tone thresholds at the 
relevant frequencies was 38 decibels in the right ear and 41 
decibels in the left ear.  The individual pure tone 
thresholds in the right ear were 20/20/30/80 and in the left 
ear 25/25/40/75.  Speech recognition was 80 percent in each 
ear.  The examiner reported defective hearing, sensorineural.  
The internal medicine examiner in November 1993 noted he had 
a hearing aid in the left ear.  

VA audiology examination in December 1998 showed the pure 
tone thresholds at the relevant frequencies in the right ear 
were 40/45/55/105, average 61 and in the left ear 
40/45/65/90, average 60.  Speech recognition was 96 percent 
in the right ear and 84 percent in the left ear.  The 
examiner reported moderate sensorineural loss both ears.  The 
clinical audiologist reviewed the December 1998 evaluation 
and an earlier evaluation in October 1998 and noted that the 
test done in December 1998 demonstrated reliability based on 
a pure tone average compared to the speech reception 
threshold.  The examination in October 1998 that was deemed 
invalid showed a pure tone average threshold average of 76 
decibels in the right ear and 71 decibels in the left ear and 
speech recognition 40 percent in both ears.  

The VA audiology examination on April 6, 2004, showed the 
pure tone thresholds (in decibels) at the relevant 
frequencies were 45/50/60/105+, average 65 and in the left 
ear 45/45/65/90, average 61.  The speech recognition was 72 
percent in each ear.  The examiner reported moderately severe 
bilateral sensorineural hearing loss.  


Residuals, Basal Cell Carcinoma of the Nose

On the January 1990 examination, the examiner noted the 
veteran did have two basal cell carcinomas shaved from the 
bridge of his nose. A dermatology clinic report in April 1991 
noted a history of basal cell carcinoma on the left side of 
the nose with no evidence of recurrence.  

The examination in November 1993 for basal cell carcinoma 
noted there was no evidence of skin cancer on examination of 
the veteran's scalp, beard area and skin.  The diagnoses 
included basal cell carcinomas by history, status post 
resection, healed and without evidence of recurrence.  The 
internal medicine examiner in November 1993 described the 
face and head as normal.  

The dermatology examiner in September 1998 noted the excision 
history of basal cell carcinoma involving the left nasal 
bridge and right nasal bridge and that the veteran had no 
evidence of recurrent basal cell carcinoma since that time 
nor had he been diagnosed with any new skin cancers.  He was 
currently asymptomatic and considered the problem had been 
treated and resolved.  He had two small scars one involving 
the left nasal bridge and one involving the right nasal 
bridge and no evidence of a recurrent or primary basal cell 
carcinoma.  Photographs were provided.  In the scar 
evaluation, the examiner reported mild disfigurement with 
slight epidermal depression and hypopigmentation for both the 
left and right nasal bridge scars.  

A VA clinical record dated in December 1998 noted scars from 
basal cell carcinoma on the bilateral bridge of the nose 
without recurrence.  The assessment included basal cell 
carcinoma, no recurrence seen today.  The ear, nose and 
throat examiner in 2004 noted the veteran did have a basal 
cell carcinoma excised from the right side of his nose and 
there had been no interference with his sinuses or breathing 
capacity from it.  

The dermatology evaluation in April 2004 noted the veteran 
was receiving no current dermatologic medication and when he 
was last seen in September 2003 there was no mention of any 
recurrence of his basal cell carcinoma.  The examiner 
reported a 1.5 x .8 cm. ground-like flat, nonulcerated, 
nonelevated, nonattached, smooth, nontender scar on the left 
nasal bridge and a similarly described lesion on the right 
nasal bridge.  The skin for each scar was not irregular 
atrophic shiny, scaly, missing underlying soft tissue or 
inflexible.  The diagnosis was basal cell carcinoma involving 
the nose, status post surgical treatment with estimated 
exposed body surface area 2 percent and less than 1 percent 
of total body surface area involvement.  The examiner opined 
that the scars on the nose were only mildly disfiguring, as 
each scar was at least 0.6 cm. wide at the widest part.  The 
examination was conducted on April 15, 2004.  

Nasal Fracture, Status Post Septoplasty

As noted previously, the January 1990 VA examination showed 
the veteran complaining of constant coryza and intermittent 
tightness and fullness in his facial area and being bothered 
by continuous postnasal drip. The physical examination of the 
nose and throat disclosed a normal pharynx.  

The internal medicine examination in November 1993 regarding 
nasal fracture with status post septoplasty, noted that the 
surgery in 1975 improved the veteran's breathing.  The 
veteran stated that he had done fairly well since that 
surgery but that he noted a persistence of some nasal 
congestion for which he uses medication and had been able to 
maintain his nasal passages relatively clear without undue 
difficulty or problems.  The nose showed normal nasal mucosa 
and normal alignment.  The sinuses were normal on 
transillumination.  The diagnoses included history of nasal 
fracture and status post septoplasty as described, 

A VA examiner in 1998 reported regarding the septoplasty and 
nasal fracture that the veteran stated he was unable to 
discern if one nasal passage or the other was obstructed and 
that the flow appeared to be symmetrical.  The examiner 
reported no evidence of obstruction on either the right or 
the left and the septum was midline.  The diagnoses were 
status postnasal fracture by history and follow-up 
septoplasty as described. The examiner also noted that the 
veteran had good flow of his nasal passages and had not had 
additional surgery but he did have a slight nasal deviation.  
The examiner in 2004 noted the septal deviation resulted in 
less than 20 percent obstruction on the right with full air 
passage through the left nostril.  There was no significant 
blockage to flow on either side.  

Status Post Ventral Hernia Repair

A VA examiner in January 1990 noted that the veteran 
reportedly was "doing fine" since a ventral hernia repair.  
The abdomen was soft and nontender and specifically there was 
no epigastric tenderness noted and no hernias noted.  The 
skin examination identified midline abdominal scar.  The 
diagnosis was status post ventral hernia repair without 
recurrence.  VA examination during a subsequent 
hospitalization for rectal fissure noted the abdomen had a 
well-healed midline.  In November 1993 a VA examiner noted 
there was a very small ventral hernia scar that was described 
as nontender.  The internal medicine examiner noted that 
since the repair the veteran reportedly had developed a very 
small lower ventral hernia of the midline abdominal surgery, 
otherwise this had not caused him any discomfort or pain, and 
the degree of herniation in the past had been deemed to be 
minimal.  In evaluating the veteran's history, the examiner 
also noted the relevant history from service medical records.  
The abdomen showed a midline surgical scar and no masses were 
appreciated.  The diagnosis was status post ventral hernia 
repair with minimal degree of recurrence of the ventral 
hernia with no perceptible symptoms being noted.  

Regarding incisional hernia, a VA clinical record entry in 
November 1994 noted he had a small incisional hernia and no 
symptoms.  

The VA gastrointestinal examiner in 1998 stated there was a 
minimal ventral hernia noted just to the right of his scar 
when his head was raised from the examining table.  The 
veteran indicated that the original ventral hernia appeared 
to be resolved but a second ventral hernia had reappeared in 
a new place.  The veteran did have evidence of a slight out 
pouching to the right of the midline measuring 8 x 10 cm. 
that the veteran referred to as his new ventral hernia.  The 
examiner stated this would be consistent with a mild ventral 
hernia.  The diagnoses were status post ventral hernia repair 
with residual of a well-healed scar and with subsequent 
appearance of a second ventral hernia as described. 

The gastrointestinal examiner in 2004 noted that following 
repair the veteran's hernia had not recurred, but that the 
veteran had developed a small ventral hernia to the right of 
the original surgery that led only to a small protrusion that 
was easily reducible.  He had not developed any symptoms of 
pain or discomfort from this.  He did not require any 
support, belt or other device for the problem and it had not 
caused any symptoms or problems to date.  On examination 
there was a midline surgical scar with a very small ventral 
hernia to the right of it and the hernia was easily 
reducible, nontender and was approximately 5 to 6 cm. in 
diameter.  The diagnosis was status post Nissen 
fundoplication with occurrence of a small ventral hernia that 
was repaired with currently a recurrent ventral hernia that 
was asymptomatic, easily reducible and did not require any 
belt or type of support apparatus.  

Status Post Surgical Repair for Hiatal Hernia

VA examiner in January 1990 reported the veteran was able to 
eat most foods and only rarely had to use Gaviscon where in 
the past he was using multiple antacids and gels.  The 
abdomen was soft and nontender and specifically there was no 
epigastric tenderness noted and no hernias noted.  The 
diagnosis was history of reflux esophagitis with residual 
symptoms.

A February 1992 gastroenterology clinic report noted the 
veteran had positive bowel sounds and a soft nontender 
abdomen and normal barium enema as well as a past history of 
hiatal hernia and gastroesophageal reflux disease.  

In April 1992, the veteran's VA primary care physician wrote 
that the veteran had a remote history of repair for hiatal 
hernia with residuals at this time. A June 1992 VA outpatient 
clinic report noted a complaint of intermittent watery 
diarrhea for two weeks and some cramping.  The abdomen was 
soft and all right bowel sounds, no organomegaly or masses 
palpable.  The assessment was "most likely" irritable 
bowel.  

Regarding reflux esophagitis, the internal medicine examiner 
in November 1993 noted the veteran reported improvement in 
his heartburn and no dysphagia, that he continued to have 
problems with spicy foods and greasy foods, and noted 
occasional episodes of reflux as well as what he described as 
heartburn.  He had not had any evidence of hematemesis or 
bleeding from the upper gastrointestinal tract and he used 
antacids only as needed and stated he would use Tagamet.  The 
abdomen showed no tenderness elicited on direct examination, 
bowel tones were normal and no masses were appreciated.  The 
diagnosis was history of chronic gastroesophageal reflux with 
Grade I esophagitis with current status as described

VA outpatient treatment records contained a notation in June 
1996 that the veteran was taking Ranitidine for 
gastroesophageal reflux disease.  In March 1996 it was noted 
that he complained of flatulence, diarrhea and heartburn, but 
with various medication he was able to control his 
gastrointestinal symptoms.  

The VA gastrointestinal examiner in 1998 reported that the 
veteran currently had very little heartburn as long as he 
followed his diet and he took no medication on a regular 
basis and used Prilosec and Tums on occasion and antacids.  
The examiner stated that the veteran has never had dysphagia 
or other complications of his reflux.  The veteran was 
described as 5 feet 10 inches tall weighing 212 pounds and 
modestly overweight.  He had normal bowel tones and no 
tenderness.  The diagnoses included chronic gastroesophageal 
reflux disease, status post Nissen fundoplication, no 
complications referable to the reflux disease and reflux 
deemed mild and well controlled as long as the veteran 
followed his diet.  

The gastrointestinal examiner in April 2004 also reviewed the 
claims file and noted the veteran had been treated with 
Ranitidine in the 1990's and eventually Prevacid for several 
years and that he now was treated with another daily 
medication.  Occasionally he did have to take a second 
capsule in the evening due to epigastric burning, although 
avoidance of spicy foods and elevation of his bed had led to 
significant improvement in his heartburn and pyrosis and with 
this therapy he had been rendered virtually asymptomatic.  At 
no time had he developed nausea, vomiting, gastrointestinal 
bleeding, anemia or dysphagia and there had been no 
significant weight loss associated with the history of 
gastroesophageal reflux disease.  While the veteran had 
intermittent epigastric distress despite his medication he 
does not describe dysphagia, pyrosis, regurgitation, or 
shoulder or arm pain.  On examination, no significant 
tenderness was elicited to direct palpation of the abdomen 
and there was no organomegaly.  Bowel tones were normal and 
there were no masses or other abnormalities noted. The 
diagnosis was gastroesophageal reflux disease that was 
currently well controlled with daily medication, elevation of 
the bed and elimination of spices from his diet.   




Right Inguinal Hernia

Regarding hernias, the examiner in January 1990 reported that 
the veteran complained of residual pain on the right side. 
The abdomen was soft and nontender and no hernia was noted.  
The skin examination identified only a right inguinal scar.  
The diagnosis was inguinal hernias, repaired, and healed 
without recurrence.  VA examination during a subsequent 
hospitalization for rectal fissure noted the abdomen had a 
bilateral well-healed groin scars.  The veteran's VA primary 
care physician wrote in April 1992 that the veteran had 
several inguinal herniorrhaphies but did not report 
recurrence of the inguinal hernia. 

In November 1993 postoperative inguinal hernia scars were 
also described as nondisfiguring, nondepressed or elevated, 
not attached, nontender and nondisfiguring.  There was no 
report of a recurrent hernia.  

The internal medicine examiner in November 1993 noted 
regarding the status post right-sided inguinal hernia repair 
that the veteran reported no recurrent inguinal hernia but 
that he reported pain in the area of the repair when he 
leaned forward or with bending.  The inguinal hernia areas 
were examined and disclosed no evidence of recurrent inguinal 
hernia. The diagnosis was history of bilateral inguinal 
hernia repairs with recurrent status as described. 

The VA gastrointestinal examiner in 1998 reported there was 
no enlargement of the inguinal hernia repair.  Another VA 
examiner in 1998 noted regarding the postoperative right 
inguinal hernia repair that the veteran stated he did not 
know if his inguinal hernia had resolved or if it was still 
present.  The veteran reported occasional discomfort when he 
bent over or when he stood straight up out of a chair.  The 
examiner reported there was no evidence for a recurrent 
inguinal hernia. The diagnosis was status post right inguinal 
hernia repair with well-healed scar and no evidence of 
recurrence.
   
The ear, nose and throat examiner in 2004 described the 
inguinal hernia scar as tender to palpation with some mild 
retraction on the medial aspect of the scar. The 
gastrointestinal examiner in 2004 noted the veteran had not 
had a recurrence of the right hernia since 1989.  Diagnoses 
reflecting the examination findings were status post right 
inguinal hernia without recurrent hernia.  


SMC

In summary, the RO established service connection for 
impotency from September 1989.  The veteran reported 
impotency initially in military service, on the initial VA 
examination in 1990 and contemporaneous private reports and 
it did not respond to treatment.  VA examiners in 1998 noted 
erectile dysfunction that was believed to be related to 
psychological factors related to pain perception or 
subjective groin pain from multiple inguinal surgeries.  The 
record also confirmed an elective vasectomy in 1979.


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  Conjectural 
analogies will be avoided, as will the use of analogous 
ratings for conditions of doubtful diagnosis, or for those 
not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be 
assigned by analogy to conditions of functional origin.  
38 C.F.R. § 4.20 (2003).

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Pertinent diagnostic codes and associated criteria for rating 
skin disabilities prior to August 30, 2002, are reported 
below.  For disfiguring scars of the head, face or neck, a 
noncompensable evaluation may be assigned when slight, 10 
percent when moderate, disfiguring; 30 percent when severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lids, or auricles; and 50 percent when there is 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.

Note: When in addition to tissue loss and cicatrisation there 
is marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118; Diagnostic Code 7800.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.
A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Pertinent diagnostic codes and associated criteria for rating 
skin disabilities effective August 30, 2002, are reported 
below.

For disfigurement of the head, face or neck, a 10 percent 
evaluation may be assigned for one characteristic of 
disfigurement; 30 percent with visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristic of disfigurement; a 50 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement; an 80 percent 
evaluation may be assigned with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118; Diagnostic Code 7800.

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are:

Scar 5 or more inches (13 or more centimeters) in length.
Scar at least one-quarter inch (0.6 centimeter) wide at 
widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 square centimeters).

Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters).

Skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).

Note (2); Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.  38 C.F.R. 
§ 4.118; Diagnostic Code 7800.

The Court has held that a determination with regard to both 
entitlement to service connection and the assignment of 
specific ratings must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

The Court has found that the schedular disability ratings 
assigned for hearing impairment are derived from the 
mechanical application of the rating schedule to the exact 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345. 349 
(1992).

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test. The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss; thus with percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation of "V" and the poorer ear has a numeric 
designation of "VII," the percentage evaluation is 30 percent 
and the diagnostic code is 6103.  (c) Table VIa provides 
numeric designations based solely on puretone averages and is 
for application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85, in 
effect prior to June 10, 1999.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86, in effect prior to June 10, 
1999.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. 
38 C.F.R. § 4.87, in effect prior to June 10, 1999.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 53 
decibel average loss and 88 percent discrimination that 
establishes a numeric designation of level II hearing in the 
other ear.  A 10 percent rating is provided where the average 
pure tone decibel loss and speech recognition establishes a 
numeric designation of level XI hearing in one ear and there 
is a 15 decibel average loss and 100 percent discrimination 
that establishes a numeral designation I in the other ear.  
38 C.F.R. § 4.87, Diagnostic Code 6101 in effect prior to 
June 10, 1999.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) 

``Puretone threshold average,'' as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 

(e) Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Hernia, ventral, postoperative: Massive, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable rate 100 percent. Large, not well 
supported by belt under ordinary conditions rate 40 percent. 
Small, not well supported by belt under ordinary conditions, 
or healed ventral hernia or post-operative wounds with 
weakening of abdominal wall and indication for a supporting 
belt rate 20 percent. Wounds, postoperative, healed, no 
disability, belt not indicated rate 0 percent .38 C.F.R. 
§ 4.114, Diagnostic Code 7339. 

A noncompensable evaluation may be assigned for a small, 
reducible inguinal hernia, or without true hernia protrusion.  
A noncompensable evaluation may be assigned for an inguinal 
hernia, not operated, but remediable.  A 10 percent 
evaluation may be assigned for postoperative recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation may be assigned for a 
small, postoperative recurrent, or unoperated irremediable 
inguinal hernia, not well supported by truss, or not readily 
reducible.  A 60 percent evaluation may be assigned for a 
large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114; 
Diagnostic code 7338.

A 60 percent evaluation may be assigned for hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  

A 30 percent evaluation may be assigned for hiatal hernia 
productive of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

A 10 percent evaluation may be assigned for hiatal hernia 
with two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114; Diagnostic 
Code 7346.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the Respiratory System was amended, effective 
October 7, 1996.  61 Fed. Reg. 46720 (2000).  Thus, the 
regulatory criteria governing the evaluation of the 
appellant's post-operative nasal septum deviation changed 
while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the criteria effective prior to October 7, 1996, a 
noncompensable evaluation was provided for traumatic 
deflection of the nasal septum with slight symptoms.  A 10 
percent evaluation was provided for marked interference with 
breathing space.  38 C.F.R. § 4.97; Diagnostic Code 6502.

Under the criteria effective October 7, 1996, a 10 percent 
evaluation may be assigned for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  38 C.F.R. 
§ 4.97; Diagnostic Code 6502.

Under the previous regulations, evaluations of chronic 
maxillary sinusitis ranged from noncompensable to 50 percent.  
A noncompensable evaluation was assigned for X-ray 
manifestations only, with symptoms mild or occasional.  

A 10 percent evaluation was assigned when moderate, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was assigned when severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation was assigned when 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(prior to October 7, 1996).

Under the current regulations, evaluations range from 0% to 
50 percent.  A noncompensable evaluation may be assigned for 
chronic maxillary sinusitis when detected by X-ray only.  

A 10 percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation may be assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation may be assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 
(effective October 7, 1996).

The words "slight", "moderate," and "severe" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2004).  The use of descriptive terminology such 
as "mild" by medical examiners, although relevant, is not 
dispositive of an issue.  All evidence must be evaluated.  
See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves consideration of whether there is: 
(a) less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Before September 22, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome, provided a 20 percent rating 
for moderate disability, with recurring attacks.  

A 40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  

A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a, Code 5293 (2004). 

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 23, 2002; 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  

Prior to September 26, 2003, ratings for limitation of motion 
of the cervical spine were: severe 30 percent, moderate 20 
percent, and slight 10 percent. 38 C.F.R. § 4.71a, Diagnostic 
Code 5290. 

Prior to September 23, 2003, ratings for limitation of motion 
of the lumbar spine were: severe 40 percent, moderate 20 
percent, and slight 10 percent. 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease: 100% Unfavorable ankylosis of the entire 
spine; 50% 	Unfavorable ankylosis of the entire 
thoracolumbar spine; 40% 	Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar Spine; 30% Forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; 20% Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 10% Forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  

The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004); effective September 26, 2003, 68 Fed. Reg. 51546 
(August 27, 2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Ratings under 38 U.S.C. 1114(k). Special monthly compensation 
under 38 U.S.C. 1114(k) is payable for each anatomical loss 
or loss of use of one hand, one foot, both buttocks, one or 
more creative organs...This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C. 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C. 1114 (a) 
through (j) or (s). When there is entitlement under 38 U.S.C. 
1114 (l) through (n) or an intermediate rate under (p) such 
additional allowance is payable for each such anatomical loss 
or loss of use existing in addition to the requirements for 
the basic rates, provided the total does not exceed the 
monthly rate set forth in 38 U.S.C. 1114(o). The limitations 
on the maximum compensation payable under this paragraph are 
independent of and do not preclude payment of additional 
compensation for dependents under 38 U.S.C. 1115, or the 
special allowance for aid and attendance provided by 38 
U.S.C. 1114(r). (1) Creative organ. (i) Loss of a creative 
organ will be shown by acquired absence of one or both 
testicles (other than undescended testicles) or ovaries or 
other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa. (ii) When 
loss or loss of use of a creative organ resulted from wounds 
or other trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
creative organ becoming incidentally involved, the benefit 
may be granted. (iii) Loss or loss of use traceable to an 
elective operation performed subsequent to service, will not 
establish entitlement to the benefit. If, however, the 
operation after discharge was required for the correction of 
a specific injury caused by a preceding operation in service, 
it will support authorization of the benefit. When the 
existence of disability is established meeting the above 
requirements for nonfunctioning testicle due to operation 
after service, resulting in loss of use, the benefit may be 
granted even though the operation is one of election. An 
operation is not considered to be one of election where it is 
advised on sound medical judgment for the relief of a 
pathological condition or to prevent possible future 
pathological consequences.  38 C.F.R. § 3.350(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




Analysis

Initially, the Board observes that the veteran's total 
compensation rating based on individual unemployability 
(TDIU) has been in effect from September 1989.  The rating is 
based on the combined evaluation of 90 percent for his 
numerous service-connected disabilities.  For example, his 
psychiatric disorder is rated 70 percent, and this rating is 
not at issue.  However, the receipt of a TDIU does not moot 
consideration of the individual schedular evaluations or 
entitlement to SMC, although any incremental increase may not 
result in a change in the compensation he receives.  See 
VAOPGCPREC 06-1999.  

The rating criteria for respiratory disorders, which include 
sinusitis and deviated nasal septum, the criteria for IVDS, 
which is the primary rating scheme applied to the veteran's 
cervical and lumbar spine disorders, the rating scheme for 
the spine which has implications for rating IVDS, and the 
criteria for skin disorders and hearing loss were revised 
during the this appeal.  In such circumstances the Board is 
obligated to review the former and revised versions of the 
rating criteria, and determine which version is more 
favorable to the claimant.  This may be the result of a 
facial comparison.  In any event the revised criteria cannot 
be applied earlier than there effective date, unless that is 
provided in the regulation.  See for example VAOPGCPREC 3-00.  

In this case, the Board finds that the new criteria for IVDS, 
the skin and respiratory disorders are more favorable based 
on a facial comparison.  For example, the revised criteria 
for IVDS allow for alternative ratings not previously 
available.  The revised skin criteria allow for additional 
surface area considerations as a factor as well as adding 
elements characteristic of disfigurement that previously were 
not explained in the rating scheme.  Finally, the revised 
respiratory criteria added more objective bases for the 
interval ratings and provided greater clarity between the 
various interval ratings then existed previously.  Regarding 
hearing loss the revised criteria a did not change the 
substantive rules applicable to the veteran's hearing loss as 
reflected in the examinations certified as adequate for 
rating purposes so there is no benefit from either version of 
the regulation.  


Lumbosacral Spine

There was no reference to the revised criteria for rating the 
spine, effective in September 2003, in the most recent SSOC, 
and no argument was made in favor of their application.  
However, the veteran is charged with notice, as the criteria 
were published in the Federal Register.  See Arnesen v. 
Brown, 8 Vet. App. 432, 440 (1995) holding a veteran may be 
charged with notice of material published in the Federal 
Register.  Furthermore the Board by law may consider 
regulations not considered by the RO.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1349 
(Fed. Cir. 2003).  The revised criteria for rating the spine 
segments have objective factors for the incremental ratings 
based limitation of motion.  Although the former criteria did 
not have precise lines of demarcation between the levels of 
disability, as reflected in the adjectival terms utilized, 
the former criteria did not rely on one plane of motion for 
the highest schedular evaluation based on limitation of 
motion.  Thus, there was greater flexibility in the former 
scheme and the Board finds this weighs against a finding that 
the revised criteria for the spine more favorable.  

In VAOPGCPREC 36-97 it was noted that IVDS involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  Furthermore the 
analysis of IVDS must address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to IVDS, 
regardless of the fact that a veteran may have received the 
maximum schedular rating under a diagnostic code based upon 
limitation of motion, such as the case here with respect to 
the lumbar spine.  

With that framework for analysis in mind, the Board observes 
that under the criteria for IVDS in effect prior to the 
September 2002 changes, the 40 percent evaluation adequately 
compensates the veteran for his lumbar spine disability.  
That rating contemplates a severe disability from IVDS and it 
corresponds to maximum rating available under any applicable 
alternative rating scheme.  It is obvious he does not have 
ankylosis of the spine.  Moreover, the 60 percent rating for 
IVDS contemplates the existence of neurological 
manifestations that are not confirmed on any examination 
during this period.  For example, the initial VA orthopedic 
examination found no sensory pattern and a SSA examiner in 
1990 and VA neurology examiners in 1990 and 1993 found no 
organic basis for a neurological disorder.  Furthermore, the 
VA orthopedic examiner in 1998 characterized the disability 
as mild to moderate and the neurology examiner found 
emotional overlay and peripheral neuropathy but no objective 
manifestations related to IVDS.  Since the veteran is 
service-connected for a psychiatric disorder, the Board is 
unable to consider such factors in rating the organic 
disorder since it would violate the prohibition against 
pyramiding.  38 C.F.R. § 4.14.  The demonstrated limitation 
of motion and functional impairment the examiners described 
is adequately compensated in view of the level of impairment.

Under the revised criteria, in 2004 the neurology examiner 
again found psychiatric overlay and noted the difficulty in 
quantifying any impairment in light of the overlay.  
Furthermore the examiner did note the veteran had not had 
physician ordered bed rest.  The orthopedic examiner in 2004 
deducted an additional 10-degree loss in flexion (from 60 
degrees) and extension (from 20 degrees) and reported mild 
fatigability and mild tenderness with mild to moderate 
disability solely on orthopedic considerations with 
consideration of section 4.40 and 4.45 factors.  In addition 
the examiner stated the veteran did not manifest 
incapacitating episodes.  Therefore, under the revised IVDS 
criteria, where the veteran is not shown to have 
incapacitating episodes the analysis reverts to the 
orthopedic and neurologic manifestations to determine the 
rating that warrants a higher evaluation. 

For the alternative rating for IVDS, chronic orthopedic and 
neurologic manifestations are such signs and symptoms that 
are present constantly, or nearly so.  The separate 
evaluations of chronic orthopedic and neurologic 
manifestations are then combined with evaluations for all 
other disabilities.  Neither formulation produces a higher 
rating overall.  The veteran already had a 40 percent 
evaluation as a component of his overall 90 percent combined 
evaluation.  Here, the recent orthopedic examiner 
characterized the disability as no more than moderate and the 
neurology examiner did not identify a neurological component 
that was constant or nearly constant.  Thus, the orthopedic 
manifestation would not warrant more than 20 percent if 
evaluated separately.  Although the orthopedic examiner 
interpreted the neurology report as showing sciatica, the 
veteran did not have marked muscular atrophy.  So assigning a 
40 percent evaluation (moderately severe impairment of the 
sciatic nerve) and then combining these ratings to his other 
evaluations does not change the overall disability evaluation 
based on the application of combined rating principles.  See 
38 C.F.R. §§ 4.25. Thus based upon these considerations the 
Board concludes on the basis of facts found that the 40 
percent evaluation is the appropriate initial rating for the 
veteran's lumbar spine disorder and the alternative scheme 
does not produce a higher rating overall.

Cervical Spine

Regarding the initial rating of the cervical spine, nothing 
from the initial VA examination would support a compensable 
rating, as there was a full range of motion reported and no 
pain on motion noted.  Thus prior to January 1991, the 
evidence does not support a compensable evaluation.  Although 
the RO selected the January 1991 effective date for an 
initial 20 percent evaluation based on the filing of a notice 
of disagreement on that date, there is no objective evidence 
of appreciable functional impairment prior to that date based 
on the contemporaneous medical reports beginning with the 
history and evaluation VA completed in January 1990.  The VA 
examiner in 1993 reported mild spasm and tenderness with the 
range of motion.  The VA examiner in 1998 again characterized 
loss of lordosis as mild and only a slight increase in pain 
on motion.  The 20 percent evaluation is appropriate here 
since the characterization was mild cervical arthritis with 
mild functional loss no additional limitation of motion loss 
since the veteran did not manifest significant weakened 
movement, excess fatigability or incoordination.  As with the 
lumbar spine, the neurology examiner found it difficult to 
determine any objective neurological based deficiency.

Under the revised criteria, in 2004 he demonstrated mildly 
increased pain with pain increased particularly in rotation 
and mild spasm.  Even adding an additional 10-degree 
limitation of flexion (from 40 degrees) for incoordination, 
fatigability, etc, the limitation of motion does not approach 
the criteria for a higher evaluation, as the examiner 
characterized the overall disability as no ore than moderate.  
Again in 2004 the neurology examiner reported psychiatric 
overlay and the opinion was equivocal in identifying a 
manifestation related to the service-connected disability.  
Therefore, the Board finds there is no objective basis for a 
neurological component rating since there were no nearly 
continuous manifestations found on the specialist's 
evaluation.  Furthermore there was mild to moderate 
disability solely on orthopedic considerations and no 
incapacitating episodes.  The Board believes this disability 
picture preponderates against an increased initial rating 
under either rating scheme.


Sinusitis

Prior to October 7, 1996 the veteran's sinusitis was properly 
rated 10 percent as the record did not show a disability more 
nearly approximating frequent incapacitating recurrences or 
severe and frequent headaches purulent discharge and crusting 
contemplated for a 30 percent evaluation.  For example, the 
initial VA examination reported intermittent symptoms with 
postnasal drip.   The history provided in 1992 did not 
reflect incapacitating episodes or severe symptoms and the 
examination in 1993 showed essentially normal findings. 

Under the revised rating scheme, the examination in 1998 was 
essentially unremarkable for incapacitating episodes as 
defined in the regulation or any appreciable number of 
nonincapacitating episodes.  Although the examination in 2004 
showed the X-ray was interpreted as showing severe sinusitis, 
the overall disability as reflected in nonincapacitating 
episodes did not more nearly approximate the 30 percent 
criteria.  Such episodes, incapacitating and 
nonincapacitating, are the principal rating criteria.  The 4 
to 5 episodes of significant congestion and acute symptoms 
that the Board will accept as reflecting nonincapacitating 
episodes are well within the criteria for a 10 percent 
evaluation.  Again there were no incapacitating episodes as 
defined in the regulation reported.  This evidence 
preponderates against an increased initial evaluation for 
sinusitis under the current rating scheme.


Bilateral Hearing Loss

The Board's review of the audiology studies VA obtained 
discloses no basis for an initial compensable evaluation 
prior to April 2004.  As noted previously the rating for 
hearing loss essentially involves a mechanical application of 
audiometry results to the rating criteria.  The 1990 VA 
audiology examination showed average pure tone thresholds and 
speech recognition produced a numeric designation/level II 
hearing in each ear respectively on Table VI of 38 C.F.R. 
§ 4.85 of the VA Schedule for Rating Disabilities.  The 
numeric designations of I and I respectively equate to a 
noncompensable evaluation under diagnostic code 6100.

A similar situation exists with respect to the audiology 
studies VA obtained in 1991, 1993 and 1998.  On the 1991 VA 
audiology examination the average pure tone threshold and 
speech recognition produced a numeric designation/level I in 
the right ear and designation/level II in the left ear.  
These numeric designations of II and I respectively equate to 
a noncompensable evaluation under diagnostic code 6100.  The 
examination in 1993 showed the right ear average pure tone 
threshold and speech recognition for each ear produced 
numeric designation/level III, which corresponds to a 
noncompensable evaluation under code 6100.  Again in 1998 the 
demonstrated average puretone threshold and discrimination 
produced numeric designation/level II hearing in the right 
ear and numeric designation/level III in the left ear that 
when combined corresponded to a noncompensable evaluation for 
bilateral hearing loss.  As noted previously the VA examiner 
found the December 1998 examination was a valid measurement 
of the veteran's hearing as opposed to an October 1998 
hearing evaluation and the Board has no basis to dispute the 
examiner's opinion that appeared to be based upon a careful 
analysis of previously validated hearing evaluations.  

The hearing examination in 2004 did show bilateral average 
pure tone thresholds and speech recognition produced numeric 
designation/level V hearing in both ears that when combined 
corresponds to a 20 percent evaluation that was properly 
assigned from the date of the examination.  No question has 
been presented as to which of two evaluations would more 
properly classify the severity of the appellant's bilateral 
hearing loss either prior to or since April 2004.  38 C.F.R. 
§ 4.7.

Residuals, Basal Cell Carcinoma of the Nose

Regarding skin cancer, the Board observes that there has been 
no recurrence reported on any VA examination and that the 
rating scheme for facial scars is appropriate since the skin 
cancer was removed for both sides of the nose.  No 
examination prior to September 1998 described the facial 
scarring as disfiguring or otherwise symptomatic of 
disability.  The examiner in September 1998 supported 
disfiguring facial scars by noting slight depression and 
hypopigmentation.  The rating scheme then in effect provided 
a 10 percent evaluation for a "moderate, disfiguring" 
facial scar, which may reasonably interpreted as separate 
elements or that a disfiguring scar is "moderate".  Thus 
describing facial scars as producing mild disfigurement is 
sufficient for a 10 percent evaluation.  Of course any 
ambiguity in the rating scheme will be resolved in the 
veteran's favor, which in this case allows for a 10 percent 
evaluation from September 1998.  On the examination in 2004 
the examiner confirmed disfigurement and identified one 
characteristic of disfigurement.  Thus the 10 percent 
evaluation is appropriate currently based upon the 
description of the facial scars in view of the 
characteristics supporting disfigurement.  

Nasal Fracture, Status Post Septoplasty

As for the deviated nasal septum, under the criteria in 
effect prior to October 7, 1996 slight symptoms were 
noncompensable and marked interference of breathing space 
characterized a compensable disability.  The noncompensable 
evaluation is the appropriate rating overall.  Specifically, 
for this early period there was no breathing interference 
reported on the initial VA examination and in November 1993 
he reported doing fairly well since the surgery.  Thus the 
record did not shown and the Board cannot reasonably infer 
marked interference.  More recently the examiners in 1998 or 
2004 did not report interference as contemplated in the 
revised criteria. The examiner in 1998 reported no evidence 
of obstruction on either the right or the left and in 2004 
only one side was partially obstructed.  In essence, the 
disability is not manifested by complete obstruction on one 
side or at least 50 percent obstruction of both passages.  


Status Post Ventral Hernia Repair

For a 10 percent evaluation for ventral hernia whether small 
or healed the need for belt support is a crucial element.  
Although no hernia was found on the initial VA examination, 
the veteran described recurrence late in 1993.  However the 
examiner at that time noted no perceptible symptoms and no 
symptoms from small incision hernia were reported late in 
1994.  The hernia was described as mild in 1998 and the 
examiner in 2004 described what would be consistent with no 
disability stating the veteran did not need a belt or support 
and had no history of problems or symptoms or discomfort.  On 
the basis of the objective manifestations and history the 
Board finds that the ventral hernia manifestations do not 
more nearly approximate the criteria for an initial 
compensable rating for any portion of the rating period. 

 
Status Post Surgical Repair for Hiatal Hernia

The RO has rated the veteran's gastrointestinal disability as 
0 percent disabling under diagnostic code 7346 of the VA 
Schedule for Rating Disabilities.  The 10 percent evaluation 
contemplates two or more of the symptoms required for the 30 
percent evaluation of less severity.  The 30 percent 
evaluation contemplates persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

The Board concludes the veteran does not approximate the 
criteria for a 10 percent evaluation based upon the symptoms 
as reported on several VA examinations beginning in1990.  For 
example, the initial evaluation noted he rarely used 
medication, the 1993 examination noted no dysphagia and only 
occasional reflux, and in 1998 he reportedly had very little 
heartburn when he followed treatment and had never had 
dysphagia or other complications of reflux.  More recently in 
2004 medication daily improved the pyrosis, which is 
heartburn (see 1397 Dorland's Illustrated Medical Dictionary, 
28th Ed. 1994).  Furthermore the examiner noted the veteran 
at no time had never had anemia, dysphagia, regurgitation, 
substernal or arm or shoulder pain or nausea and vomiting.  
Thus other than heartburn which is improved with medication 
the record is silent for any other persistent symptoms to 
more nearly approximate the level of impairment contemplated 
in the 10 percent evaluation.  Although the rating scheme 
does not include a 0 percent evaluation, the veteran does not 
more nearly approximate the 10 percent criteria in view of 
the overall extent of the disability as reflected in the 
record.  38 C.F.R. §§ 4.7, 4.31.


Right Inguinal Hernia

For a 10 percent evaluation for right inguinal hernia the 
regulation contemplates recurrent hernia.  No recurrence was 
shown on the initial VA examination or reexaminations in 
November 1993, late in 1998 and recently in 2004.  With no 
objective evidence of recurrent hernia, the record does not 
support an initial compensable evaluation for any portion of 
the appeal period.  


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it determined that referral of the case 
to the Director or Under Secretary for consideration of 
assignment of an extraschedular evaluation was not necessary.  
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  As to the 
disabilities presented in this claim, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  He receives 
individual unemployability benefits on account of his 
combined disabilities and the rating has been in effect since 
1989.  Moreover the VA orthopedic examiner in 1998 concluded 
the veteran could likely perform sedentary labor and nothing 
indicates the disability picture is so exceptional or unusual 
when his other disabilities considered herein are taken into 
account.  Thus the Board concludes that no evidentiary basis 
has been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


SMC

The record shows that the RO based its January 1999 grant of 
service connection for impotency on VA medical opinions that 
in essence could not satisfactorily dissociate impotence from 
postoperative residuals of groin surgery.  The record noted 
the veteran had a vasectomy in the late 1970's several years 
before be complained of impotence.  The Board if of the 
opinion that the mere fact the veteran had a vasectomy prior 
to manifesting erectile dysfunction due to a service 
connected disability does not preclude an award of SMC due to 
the loss of a creative organ.

In this regard in VAOPGCPREC 5-89; 54 Fed. Reg. 38033 (1989) 
is analogous. The VA General Counsel addressed the subject 
where a nonservice-connected loss of use of a creative organ 
(elective sterilization) predated a service- connected 
anatomical loss of a creative organ (a hysterectomy). The 
General Counsel held that as special monthly compensation is 
awarded for either anatomical loss or loss of use of a 
creative organ, the fact that a veteran had undergone 
elective, nonservice-connected sterilization did not bar 
entitlement to special monthly compensation for subsequent 
service-connected anatomical loss of a creative organ. 
Importantly, this opinion indicates that "the purpose" of 
special monthly compensation for loss or loss of use of a 
creative organ was also "to account for psychological factors 
as well as the loss of physical integrity." See S. Rep. No. 
1681, 82d Cong., 2d Sess. 2 (1952); H.R. Rep. No. 6, 89th 
Cong., 1st Sess. 4 (1965). Indeed, the Senate reported that 
"[a] disability of this nature results in a permanent 
fixation which cannot be removed. . . ." S. Rep. No. 1681, 
82d Cong., 2d Sess. 130- 131 (1952).

Further, it is well to note that 38 U.S.C.A. § 1114(k) 
authorizes special monthly compensation for the anatomical 
loss or loss of use of one or more creative organs. VA 
General Counsel precedent opinion, VAOPGCPREC 93-90; 56 Fed. 
Reg. 1220 (1991), held that a veteran that has a service- 
connected anatomical loss of a creative organ is entitled to 
special monthly compensation, regardless of whether the 
veteran suffered prior nonservice- connected loss of use of a 
creative organ.

Although not directly on point, these General Counsel 
opinions provide support for the assertion that a vasectomy 
does not preclude special monthly compensation due to 
subsequent service-connected impotence. The fundamental 
question is whether, after a vasectomy that rendered the 
appellant sterile, his penis is still a creative organ. VA 
General Counsel precedent opinion, VAOPGCPREC 2-00; 65 Fed. 
Reg. 33422 (2000), found that neither 38 U.S.C.A. § 1114(k), 
nor any other provision in title 38, United States Code, 
defined the term "creative organ." The General Counsel held 
that by using the term "creative organs," Congress meant 
procreative, or reproductive organs. Id. This interpretation 
is reflected by 38 C.F.R. § 3.350(a)(1) implementing the term 
"creative organ" in 38 U.S.C.A. § 1114(k), which provides 
that, "[l]oss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ" and describes how "[l]oss 
of use of one testicle will be established." 38 C.F.R. § 
3.350(a)(1)(i). The regulatory terms, therefore, indicate 
that creative organs are testicles, ovaries, and other 
creative organs. The General Counsel opinion stated that

[i]f general words follow specific words in a series of 
terms, the general words are construed to embrace only things 
similar in nature to the things specified by the preceding 
words. . . . Application of this canon of construction to 38 
C.F.R. §  3.350(a)(1)(i) indicates that the phrase "other 
creative organ" refers to other procreative or reproductive 
organs because the preceding specific words, "testicles" and 
"ovaries," are limited to such organs.  VAOPGCPREC 2-00; 65 
Fed. Reg. 33422 (2000) (citation omitted).

The penis is defined, in part, as "the male organ of 
copulation.  Dorland's Illustrated Medical Dictionary 1252 
(28th ed. 1994). The male internal organs that are concerned 
with reproduction include the testis, epididymis, ductus 
deferens, seminal vesicle, ejaculatory duct, prostate, 
bulbourethral gland, and the penis is an external genital 
organ. Id. at 1189 (definition of "organa genitalia masculina 
interna and externa").

Additional support for the premise that the penis is a 
creative organ is found at 38 C.F.R. § 4.115b, Diagnostic 
Code 7522, which rates deformity of the penis, with loss of 
erectile power. A footnote to Diagnostic Code 7522 indicates 
that the disability is to be reviewed for entitlement to 
special monthly compensation under 38 C.F.R. § 3.350. 
Accordingly, the Board finds that the penis is plausibly 
contemplated as a creative organ under the provisions of 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) and, as such, 
impotence would be consistent with loss of use of a creative 
organ.

Accordingly, although the veteran underwent an elective 
vasectomy resulting in the loss of procreative power, the 
clinical evidence ultimately shows that he has also 
experienced the loss of use of his penis due to his service-
connected disability. Hence, an award of SMC in this case 
would be consistent with the terms of the statute and its 
underlying rationale as interpreted by VA General Counsel.


ORDER

Entitlement to an initial disability evaluation in excess of 
40 percent for lateral recess stenosis of the lumbosacral 
spine with degenerative joint disease and degenerative disc 
disease is denied. 

Entitlement to an increased initial evaluation for 
degenerative joint disease and degenerative disc disease of 
the cervical spine, evaluated as 0 percent disabling from 
September 14, 1989, and as 20 percent disabling from January 
4, 1991, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for sinusitis is denied.

Entitlement to an increased initial evaluation for bilateral 
hearing loss rated 0 percent from September 14, 1989, and 20 
percent from April 6, 2004, is denied.

Entitlement to an initial rating of 10 percent for residuals, 
excision of basal cell carcinoma of the nose from September 
22, 1998, is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to an increased (compensable) initial evaluation 
for nasal fracture, status post septoplasty is denied.

Entitlement to an increased (compensable) initial evaluation 
for status post ventral hernia repair is denied.

Entitlement to an increased (compensable) initial disability 
evaluation for reflux esophagitis, status post surgical 
repair for hiatal hernia is denied.

Entitlement to an increased (compensable) initial disability 
evaluation for status post right inguinal hernia repair is 
denied.

Entitlement to SMC based on loss of use of a creative organ 
is granted, subject to the regulations governing the payment 
of monetary awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


